Case 6:20-cv-00016-NKM-RSB Document 50 Filed 02/02/21 Page 1 of 1 Pageid#: 504




                          IN THE UNITED STATES DISTRICT COURT                          2/2/2021
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                  LYNCHBURG DIVISION

 ANTHONY SMITH,                               )
                                              )
                 Plaintiff,                   )
 v.                                           )       Case No. 6:20-cv-00016
                                              )
 CENTRA HEALTH, INC., et al.,                 )
                                              )
                 Defendants.                  )


                                             ORDER

         Before the Court is the Joint Motion of Plaintiff Anthony Smith and Defendants Centra

 Health, Inc., Wesley Gillespie, and Christopher Jones to continue the trial date in the above-

 referenced matter from June 7-11, 2021 to a date in or after January 2022 and to set a new Pretrial

 Scheduling Order. For the reasons stated in the Joint Motion and for other good cause shown, the

 Joint Motion is GRANTED. The trial date set for June7-11, 2021 is CONTINUED and Counsel

 are DIRECTED to contact Judge Moon’s scheduling clerk, Carmen Amos at (434) 847-5722 to

 set a new trial date.


         It is SO ORDERED.


                                                      Entered: February 2, 2021


                                                      Robert S. Ballou
                                                      Robert S. Ballou
                                                      United States Magistrate Judge
